The opinion of the court was delivered by
Garrison, J.
This writ is prosecuted for the purpose of setting aside the taxes levied upon the real estate of the prosecutor by the assessors of the township of Wayne in the year 1897.
The writ was not sued out until the year 1900. The reasons put forward for annulling the assessment are that in 1897 the principal office of the prosecutor was not in the township of Wáyne, and that the tract assessed was a farm, part of which was not in that township. These were physical facts with respect to the prosecutor’s own property within its knowledge in 1897 as fully as they were three years later.
To remain quiet for three years under an assessment such as this without satisfactory explanation is laches.
The writ of certiorari is dismissed, with costs.